Citation Nr: 0516561	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03 14-979A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to an initial rating higher than 10 percent 
for a low back disorder from June 22, 2000 to October 17, 
2002, and a rating higher than 20 percent as of October 18, 
2002.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1994 to 
November 1997.

This case comes to the Board of Veterans' Appeals (Board) 
from April and July 2001 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In April 2001, the RO granted the veteran's 
claim for service connection for a herniated nucleus pulpous 
(i.e., a herniated disc) of the lumbar spine with 
intermittent radiculitis and assigned an initial 10 percent 
rating retroactively effective from June 22, 2000.  In July 
2001, the RO denied his claim for service connection for a 
skin condition (specifically, eczema).  He filed timely 
notice of disagreements (NODs) in response to both decisions.

The case subsequently was transferred to the RO in Roanoke, 
Virginia.  And in April 2003, the RO in Roanoke issued a 
decision increasing the rating for the veteran's low back 
disability from 10 to 20 percent - but only effective as of 
October 18, 2002, and denying a rating higher than that.  He 
has since continued to appeal, requesting an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  So this 
issue is whether he was entitled to an initial rating higher 
than 10 percent prior to October 18, 2002, and whether he is 
entitled to a rating higher than 20 percent as of that date.

In April 2005, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ) of the Board 
using video-conferencing technology.  A transcript of the 
proceeding is of record.

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.




REMAND

With regard to the skin condition, the veteran's service 
medical records (SMRs) indicate that, in May 1997, he 
complained of dry skin on his face and was treated with a 
topical lotion.  The doctor's impression was that the veteran 
had eczema.  His service in the military ended in November 
1997.

About four years later, in December 2001, the veteran was 
treated for seborrheic dermatitis.  At the hearing, in April 
2005, he testified that his skin condition has been chronic 
and recurring since service (see transcript of hearing, pg. 
9).

The Veterans Claims Assistance Act (VCAA) provides that VA 
has an obligation to assist a veteran by providing a medical 
examination or obtaining a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002) 38 C.F.R. § 3.159(c)(4) (2004).  In this case at 
hand, the veteran was treated for a skin condition in service 
and received treatment for a similar skin condition about 
four years later, after separating from military service.  He 
contends the condition he currently has is the same condition 
he had during service.  He further contends that it has been 
chronic and recurring since separation.  Based on this 
evidence, a medical examination and opinion are needed to 
determine whether it is at least as likely as not that his 
current skin condition is related to the skin condition he 
had during military service, and is chronic in nature.

With regard to the veteran's low back disorder, he was 
diagnosed with a herniated nucleus pulpous at the L4-L5 
interspace, with intermittent L-5 radiculitis.  His service-
connected low back disorder was rated in April 2001 based on 
the rating criteria for intervertebral disc syndrome (IVDS) 
under Diagnostic Code (DC) 5293.



The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since 
the veteran filed his claim.  The criteria were first revised 
effective September 23, 2002, codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised effective September 26, 2003, 
at which time the DC was renumbered to 5243, codified at 38 
C.F.R. § 4.71a, DC 5243 (2004) ("the newly revised 
criteria").

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran may also be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or, a rating may be assigned on the basis of 
the total duration of incapacitating episodes.

Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, criteria for IVDS were again 
revised.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), to be 
codified at 38 C.F.R. § 4.71a, DC 5243 (2004).  This new 
regulation includes the same language from the previously 
revised regulation for rating IVDS based on the number of 
incapacitating episodes.  In addition, though, it provides 
that IVDS also may be rated under the general rating formula 
for diseases and injuries of the spine, which became 
effective in September 26, 2003.

The general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
...........................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ..........50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

38 C.F.R. § 4.71a (2004).

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) 
(West 2002) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, too, 38 C.F.R. § 3.114 
(2003).

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for IVDS may be applied.  Conversely, 
from September 23, 2002 to September 26, 2003, the revised 
criteria for IVDS may be applied if they are more beneficial 
to the veteran.  And after September 26, 2003, the revised 
general rating criteria for the spine and the revised 
criteria for IVDS may be applied, but again - only if they 
are more beneficial to him.  Unfortunately, in order to 
evaluate the veteran's disability under these additional 
criteria, a new medical examination is required.  
38 U.S.C.A. § 5103A(d) (West 2002).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for a VA 
examination to determine whether he 
currently has a chronic skin condition.  
If he does, the examiner is asked to 
indicate whether it is at least as likely 
as not (50 percent probability or 
greater) that the current skin condition 
was incurred during military service or 
is otherwise related to service.

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.

It is absolutely imperative that the VA 
examiner has access to and reviews the 
claims folder for the veteran's pertinent 
medical history.  This includes a 
complete copy of this remand.  The 
examiner must note that he or she has 
reviewed the claims file.  

2.  Also schedule the veteran for a VA 
examination to assess the severity of his 
service-connected low back disability.  
(Note:  this requires two evaluations, 
both orthopedic and neurological since he 
has radiculitis at the L-5 level).

The claims folder is to be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done, 
including specifically range of motion 
studies (measured to the nearest five 
degrees, with normal range of motion 
specified too), and the examiner should 
review the results of any testing prior 
to completion of the examination report.  

The examiner should identify the 
underlying pathologic process.  

The examiner should determine whether 
there is weakened movement, 
premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain, whether radiating or not, 
significantly limits functional ability 
during flare-ups or when the affected 
portion of the low back is used 
repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  

The examiner should determine whether 
there is limitation of motion in all 
planes of motion, measured to the nearest 
five degrees and, if less than the 
maximum ranges of motion specified in 
Note 2 to the General Rating Formula for 
Diseases and Injuries of the Spine, 
at 38 C.F.R. § 4.71a, whether the ranges 
of motion found are normal and, if so, 
the examination must set forth an 
explanation of the reasons for such 
assessment.  

Also, the examiner should determine 
whether there is any ankylosis, and, if 
so, whether it is favorable or 
unfavorable, and whether there is any 
muscle spasm, guarding, or localized 
tenderness causing abnormality of gait or 
spinal contour.



The examiner should state whether the 
veteran experiences recurring attacks, 
and the degree of intermittent relief he 
experiences between those attacks, if 
any.  The examiner should also be asked 
if there is evidence that the veteran has 
sciatic neuropathy with characteristic 
pain.  If he does, the examiner should 
state whether the sciatic neuropathy 
results in demonstrable muscle spasm, 
absent ankle jerk, or any other positive 
neurological finding.  The examiner 
should further state whether any IVDS 
that may be present results in 
incapacitating episodes, and the total 
duration of any of those episodes.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.  

3.  Review the claims file.  If any 
development is incomplete, including if 
any of the examination reports do not 
contain sufficient information to respond 
to the questions posed, take corrective 
action before readjudication.  38 C.F.R. 
§ 4.2 (2004); Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



